DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  change “is” to - -are- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5-9,14,16,17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, III et al. 7,160,157. Regarding claim 1, Jones discloses an electrical connector assembly, comprising: a male terminal 20 having a first pivot feature 34 and a plurality of contact arms 44,46 extending from the first pivot feature; and a female terminal 72 having a base plate defining a second pivot feature 76 and a plurality of receptacle features 80,82 configured to receive free ends of the plurality of contact arms as the first pivot feature engages the second pivot feature and the plurality of contact arms is rotated around the first and second pivot features.  
Regarding claim 2, the first pivot feature 34 is a circular indentation and the second pivot feature is a circular protrusion received within the circular indentation.  
Regarding claim 3, the circular indentation is formed by a circular aperture extending through the male terminal.  
Regarding claim 5, the plurality of receptacle features defines U-shaped gaps in which the free ends are received.  
Regarding claim 6, each arm in the plurality of contact arms is offset by an angle of less than 180 degrees from an adjoining arm in the plurality of contact arms.  
Regarding claim 7, each arm in the plurality of contact arms is offset by an angle of about 150 degrees from the adjoining arm in the plurality of contact arms.  
Regarding claim 8, the plurality of contact arms defines stop features extending perpendicularly from the plurality of contact arms and proximate the free ends, wherein the stop features are configured to engage the plurality of receptacle features as the plurality of contact arms is rotated around the first and second pivot features, thereby limiting further rotation.  
Regarding claim 9, the plurality of contact arms defines contact projections extending proximate the free ends and configured to contact the plurality of receptacle features.  
 Regarding claim 14, the base plate is substantially planar and circular around the second pivot feature.  
Regarding claim 16, the male terminal 20 further includes a wire attachment portion 24 extending from the first pivot feature.  
Regarding claim 17, the plurality of contact arms consists of two arms.  
Regarding claim 19, Jones discloses a male terminal 20 having a pivot feature 34 and a plurality of contact arms 44,46 extending from the first pivot feature; wherein each arm in the plurality of contact arms is offset by an angle of about 150 degrees from an adjoining arm in the plurality of contact arms.  
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filson 3,514,740. Filson discloses a female electrical terminal, comprising: a base plate 25 defining a pivot feature 35, wherein the pivot feature is a circular protrusion formed by an embossment in the form of a spherical sector, wherein the base plate is substantially planar and circular (see fig.2) and wherein the pivot feature is in a center of the base plate; and a plurality of receptacle features 30,30 defining U-shaped gaps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of  Benes et al. 5,897,406.  Jones discloses the invention substantially as claimed except for the terminal base plate includes a layer of solder on a surface opposite the second pivot feature. Hovever, Benes et al. discloses an electrical connector assembly having having a terminal base plate 24 with a layer of solder 26 on a surface opposite a second pivot feature 20. It would have been obvious to one of ordinary skill to modify the connector assembly of Jones by providing the terminal base plate with a layer of solder on a surface opposite a pivot feature for contact with a conductive pad as taught by Benes.
Allowable Subject Matter
Claims 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 10, patentability resides, at least in part, in the contact projections are formed by embossments in the form of spherical sectors, in combination with the other limitations of the base claim; regarding claim 15, patentability resides, at least in part, in the plurality of receptacle features being J-shaped tabs extending from an edge of the base plate, in combination with the other limitations of the base claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833